1

2
                                 UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4
                                                    ***
5

6     U.S. BANK, NATIONAL ASSOCIATION,                   Case No. 2:17-cv-01677-JCM-NJK
7                                           Plaintiff,                     ORDER
8            v.
9     SFR INVESTMENTS POOL 1, LLC, et al.,
10                                       Defendants.
11          Presently before the court is the matter of U.S. Bank, National Association, et al. v. SFR

12   Investments Pool 1, LLC, et al., case number 2:17-cv-01677-JCM-NJK.

13          On June 15, 2017, plaintiff U.S. Bank, National Association (“U.S. Bank”) initiated this

14   quiet title action against defendants SFR Investments Pool 1, LLC and Los Prados Community

15   Association. (ECF No. 1.) On July 12, 2017, the court ordered U.S. Bank to post security for

16   costs in the amount of $500.00 pursuant to NRS 18.130. (ECF No. 11.) The next day, U.S.

17   Bank, through Wright Finlay & Zak, LLP, deposited $500.00 with the court. (ECF No. 12.)

18          On April 2, 2019, the court granted the parties’ stipulation to dismiss with prejudice all

19   claims in this action. (ECF No. 93.) As this matter is now concluded, the court will disburse to

20   Wright Finlay & Zak, LLP the $500.00 security bond plus interest.

21          Accordingly,

22          IT IS HEREBY ORDERED that the court’s previous order disbursing the security bond

23   plus interest to U.S. Bank (ECF No. 95) be, and the same hereby is, VACATED.

24          IT IS FURTHERE ORDERED that federal registry shall disburse the $500.00 security

25   bonds plus interest to Wright Finlay & Zak, LLP.

26          DATED THIS 15th day of April 2019.

27                                                         JAMES C. MAHAN
                                                           UNITED STATES DISTRICT JUDGE
28
